Citation Nr: 0811686	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-25 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder (formerly characterized as blackouts).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss disability.


.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  By a decision dated in April 1993, the Board found that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for headaches.

2.  Evidence added to the record since the April 1993 Board 
denial, relative to headaches, is new but does not relate to 
an unestablished fact necessary to substantiate the veteran's 
claim and does not raise a reasonable possibility of 
substantiating the veteran's claim.

3.  By a decision dated in April 1993, the Board found that 
new and material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for a 
sleep disorder (formerly characterized as blackouts).

4.  Evidence added to the record since the April 1993 Board 
denial, relative to a sleep disorder is new but does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim and does not raise a reasonable possibility 
of substantiating the veteran's claim.

5.  By a rating action in February 2002, the RO denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disability, notice of the determination and his 
appellate rights were provided, and a timely appeal was not 
filed.

6.  Evidence added to the record since the February 2002 RO 
determination relative to a psychiatric disability, is new, 
but does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.

7.  By a rating action in February 2002, the RO denied the 
veteran's claim for entitlement to service connection for 
right ear hearing loss disability, notice of the 
determination and his appellate rights were provided, and a 
timely appeal was not filed.

8.  Evidence added to the record since the February 2002 RO 
determination relative to right ear hearing loss disability, 
is new, but does not relate to an unestablished fact 
necessary to substantiate the veteran's claim and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.

9.  A left foot disability, including arthritis, was 
initially demonstrated years after service and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.




CONCLUSIONS OF LAW

1.  The Board decision of April 1993, which denied service 
connection for headaches, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since the April 1993 Board denial 
is not new and material to reopen the veteran's claim for 
service connection for headaches.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2007).
  
3.  The Board decision of April 1993, which denied service 
connection for a sleep disorder, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

4.  The evidence received since the April 1993 Board denial 
is not new and material to reopen the veteran's claim for 
service connection for a sleep disorder.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).
  
5.  The RO's February 2002 decision which denied entitlement 
to service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

6.  New and material evidence has not been received since the 
February 2002 rating decision and the veteran's claim for 
service connection for a psychiatric disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

7.  The RO's February 2002 decision which denied entitlement 
to service connection for right ear hearing loss disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

8.  New and material evidence has not been received since the 
February 2002 rating decision and the veteran's claim for 
service connection for right ear hearing loss disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

9.  A left foot disability was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
 
With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  

In the present case, with respect to the veteran's service 
connection claim, VA satisfied its duty to notify by means of 
July 2004, December 2004, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant that 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence, as well requested that he submit any 
evidence in his possession pertaining to the claims. The 
veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  

In this case, with respect the veteran's claim for whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for headaches, July 
2004, December 2004, and March 2006 letters notified the 
veteran that new and material evidence could be submitted to 
reopen his claims and indicated what type of evidence would 
qualify as "new" evidence and specifically informed him of 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection for 
headaches, that were found insufficient in the previous 
denial.  He was also informed of the law pertaining to   how 
disability ratings and effective dates are assigned.

With regard to the veteran's claims for whether new and 
material evidence has been received to reopen claims for 
service connection for a sleep disorder, a pyschiatric 
disability, and right ear hearing loss disability, July 2004, 
December 2004, and March 2006 letters notified the veteran 
that new and material evidence could be submitted to reopen 
his claims and indicated what type of evidence would qualify 
as "new" evidence and informed him of the law pertaining to 
effective dates and disability ratings.  However, the Board 
observes that the aforementioned VCAA letters did not 
specifically inform the veteran of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection for a sleep disorder, a 
pyschiatric disability, and right ear hearing loss disability 
that were found insufficient in the previous denials.  
However, the Board finds that the veteran has not been 
prejudiced by the lack of adequate VCAA notice.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this 
regard, the record reflects that in the July 2005 Statement 
of the Case (SOC) and the October 2006 Supplemental Statement 
of the Case (SSOC), the RO specifically addressed the 
elements that were found deficient in the previous denial of 
each issue.  As such, any defect in notice was cured by the 
veteran's actual knowledge of the information and evidence 
necessary to reopen his claims for service connection for a 
sleep disorder, a pyschiatric disability, and right ear 
hearing loss disability.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected. The July 2004 and December 2004 notice 
letters were followed by the July 2005 SOC and October 2006 
SSOC, thus conferring actual knowledge of the claim 
requirements upon the claimant and following that with 
appropriate readjudication. Thus, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal. See Sanders, supra.
With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records and VA 
examination reports.  Additionally, the claims file contains 
the veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

The Board notes that to date, the RO has not afforded the 
veteran a VA examination specifically to obtain an opinion as 
to the etiology of his left foot disability.  Such an opinion 
is "necessary" under 38 U.S.C.A. § 5103A(d)(West 2002) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4) (West 2002).  In 
this case, however, there is no evidence that the veteran 
suffered a left foot injury or disease in service and thus 
there is no reasonable possibility that a VA examination 
would result in linking the veteran's claimed disability to 
service.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.
Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

In general, a decision of the Board is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

1.  Headaches

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
headaches.  The record reflects that the veteran initially 
filed a claim for service connection for headaches in August 
1976.  However, in November 1976, the RO denied such claim 
because he failed to report for a VA examination.  The 
veteran again filed a claim for service connection for 
headaches in November 1983.  However, the RO, in a February 
1986 decision, after acknowledging that the veteran reported 
a history of headaches on his February 1976 enlistment 
examination, denied the claim on the basis, that the 
headaches in service were acute and transitory as no headache 
disability was demonstrated on examination for separation 
from service.  The veteran appealed the decision to the Board 
of Veterans Appeals, which in a May 1987 decision denied the 
claim on the basis that such condition pre-existed service 
and was not aggravated thereby.

The veteran again filed to reopen his claim for service 
connection for headaches in February 1991.  However, the RO 
continued to deny the claim in a June 1991 decision.  The 
veteran again appealed the RO's denial to the Board, which, 
in an April 1993 decision, determined that new and material 
evidence had not been submitted to reopen the claim.  That 
decision became final.

The evidence of record at the time of the April 1993 Board 
decision includes service medical records showing that the 
veteran reported a history of headaches on his entrance 
examination and that he complained of experiencing headaches 
during service, as well as private treatment records, VA 
examination reports, and VA treatment records which show that 
the veteran was diagnosed with status post fracture of the 
skull, temporal and parietal regions.

The evidence received since the final April 1993 Board 
decision includes VA treatment records.  The aforementioned 
evidence is new because it was not of record at the time of 
the prior final Board denial in April 1993.  However, such 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely whether or not a chronic 
headache disability was incurred in, or aggravated by, 
service.  The evidence is also not material because when 
considered by itself, or with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.  In conclusion, although the veteran asserts that he 
experiences headaches that are related to service, such 
contentions are redundant of that previously asserted at the 
time of the prior final denial in April 1993.  Thus, the 
Board concludes that evidence received subsequent to the 
April 1993 Board denial, considered in conjunction with the 
record as a whole, is not new and material and the claim for 
service connection for headaches is not reopened.

2.  Sleep Disorder (formerly characterized as blackouts)

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
sleep disorder.  The record reflects that the veteran 
initially filed a claim for service connection for blackouts 
(a sleep disorder) in November 1983.  However, in a February 
1986 decision, the RO denied the claim on the basis that no 
evidence of record established in-service incurrence or 
aggravation.  The veteran appealed the decision to the Board 
of Veterans Appeals, which in a May 1987 decision denied the 
claim on the basis that the veteran's service medical records 
did not show any complaints or findings related to blackouts 
during the veteran's active military service and that such 
condition, which began after the veteran's separation from 
service, was the result of alcohol or drug abuse.

The veteran again filed to reopen his claim for service 
connection for a sleep disorder in February 1991.  However, 
the RO continued to deny the claim.  The veteran again 
appealed the RO's denial to the Board, which, in an April 
1993 decision, determined that new and material evidence had 
not been submitted to reopen the claim.  That decision became 
final.

The evidence of record at the time of the April 1993 Board 
decision includes service medical records showing a history 
of frequent trouble sleeping and loss of memory or amnesia, 
private treatment records, VA examination reports, and VA 
treatment records, including a May 1994 Hospital Summary, 
which reflects that the veteran complained of experiencing 
insomnia.  

The evidence received since the final April 1993 Board 
decision includes VA treatment records.  The aforementioned 
evidence is new because it was not of record at the time of 
the prior final Board denial in April 1993.  However, such 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely whether or not the veteran 
has a sleep disorder that was incurred in or aggravated by 
service.  The evidence is also not material because when 
considered by itself, or with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.  In conclusion, although the veteran asserts that he 
has a sleep disorder that is related to service, such 
contentions are redundant of that previously asserted at the 
time of the prior final denial in April 1993.  Thus, the 
Board concludes that evidence received subsequent to the 
April 1993 Board denial, considered in conjunction with the 
record as a whole, is not new and material and the claim for 
service connection for a sleep disorder is not reopened.

3.  Psychiatric Disability

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
psychiatric disability.  The record reflects that the veteran 
initially filed a claim for service connection for a 
psychiatric disability
in August 1976.  However, in November 1976, the RO denied 
such claim because he failed to report for a VA examination.  
The veteran again filed a claim for service connection for a 
psychiatric disability in November 1983.  However, the RO in 
a February 1986 decision denied the claim on the basis, that 
there was no evidence that condition was incurred in or 
aggravated during service. The veteran appealed the decision 
to the Board of Veterans Appeals, which in a May 1987 
decision denied the claim on the basis that although 
nervousness was noted during the veteran's active service, 
there was no diagnosis of or findings showing an acquired 
psychiatric disability during the veteran's active military 
service.
 
The veteran again filed to reopen his claim for service 
connection for a psychiatric disability in February 1991.  
However, the RO continued to deny the claim.  The veteran 
again appealed the RO's denial to the Board, which, in an 
April 1993 decision, determined that new and material 
evidence had not been submitted to reopen the claim.  That 
decision became final. 

The veteran filed to reopen his claim for service connection 
for a psychiatric disability in July 2001.  However, the RO 
continued to deny the claim in a November 2001 decision.  In 
November 2001, the veteran again filed to reopen his claim.  
However, the RO, in a February 2002 decision (the last prior 
denial of record) found that although the veteran had 
submitted new evidence, it did not bear directly and 
substantially upon the issue of service incurrence.

The evidence of record at the time of the February 2002 RO 
denial includes service medical records that showed that the 
veteran reported a history of depression or excessive worry 
and private and VA  treatment records and VA examination 
reports which all show that the veteran has been treated for 
a psychiatric disability, including alcohol abuse and 
schizophrenia.

The evidence received since the final February 2002 RO 
decision includes VA records showing treatment for a 
psychiatric disability, including schizophrenia.  The 
aforementioned evidence is new because it was not of record 
at the time of the prior final RO denial in February 2002.  
However, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, namely whether or 
not the veteran's psychiatric disability was incurred in or 
aggravated by service.  The evidence is also not material 
because when considered by itself, or with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.  In conclusion, although the 
veteran asserts that his current psychiatric disability is 
related to service, such contentions are redundant of that 
previously asserted at the time of the prior final denial in 
February 2002.  Thus, the Board concludes that evidence 
received subsequent to the February 2002 RO denial, 
considered in conjunction with the record as a whole, is not 
new and material and the claim for service connection for a 
psychiatric disability is not reopened.

4.  Right Ear Hearing Loss

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
right ear hearing loss disability.  The record reflects that 
the veteran initially filed a claim for service connection 
for right ear hearing loss disability in February 1991.  
However, in June 1991, the RO denied such claim on the basis 
that the veteran's right ear hearing loss existed prior to 
service and there was no evidence that it was incurred in or 
aggravated by service.  No appeal was taken from that 
decision and it became final.  

The veteran filed to reopen his claim for service connection 
for right ear hearing loss disability in July 2001.  However, 
the RO denied the claim in a November 2001 decision on the 
basis that although the veteran had submitted new evidence, 
it did not bear directly and substantially upon the issue of 
establishing that the condition was aggravated by active 
service.  In November 2001, the veteran again filed to reopen 
his claim.  However, the RO, in a February 2002 decision (the 
last prior denial of record) found that although the veteran 
had submitted new evidence, it did not bear directly and 
substantially upon the issue of service incurrence.

The evidence of record at the time of the February 2002 RO 
denial includes service medical records that showed that the 
veteran had right ear hearing loss on his entrance 
examination, and private and VA treatment records and VA 
examination reports. 

The evidence received since the final February 2002 RO 
decision includes VA treatment records, which show that the 
veteran has current right ear hearing loss. The 
aforementioned evidence is new because it was not of record 
at the time of the prior final RO denial in February 2002.  
However, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, namely whether or 
not the veteran's pre-existing right ear hearing loss 
disability was aggravated by service.  The evidence is also 
not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  In conclusion, 
although the veteran asserts that his right ear hearing loss 
disability is related to service, such contentions are 
redundant of that previously asserted at the time of the 
prior final denial in February 2002.  Thus, the Board 
concludes that evidence received subsequent to the February 
2002 RO denial, considered in conjunction with the record as 
a whole, is not new and material and the claim for service 
connection for right ear hearing loss disability is not 
reopened.

5.  Left foot disability

The veteran asserts that service connection is warranted for 
a left foot disability.  In terms of a current disability, 
post-service VA treatment records reflect that the veteran 
has been diagnosed with, and treated for (including a 
bunionectomy), hallux limitus and degenerative joint disease 
of the left first metatarsal phalangeal joint since 2002.  
With respect to an in-service injury or disease, the veteran, 
on a report of medical history, taken in conjunction with his 
July 1976 discharge examination, reported a history of 
swollen or painful joints and foot trouble.  However, there 
is no evidence that the veteran was ever diagnosed with a 
left foot disability (including bunions) while in service.  
Significantly, the examiner from the corresponding report of 
medical examination reported that the veteran's feet were 
normal.  Moreover, no competent clinical evidence of record 
establishes that the veteran's current left foot disability, 
initially clinically diagnosed years after service, is 
etiologically related to any incident of service.  Therefore, 
in the absence of any medical evidence that the veteran's 
current left foot disability is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of a left foot disability in 2002, years after 
his discharge from service, to be too remote from service to 
be reasonably related to service. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
arthritis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
of record that establishes that the veteran's degenerative 
joint disease of the left first metatarsal phalangeal joint 
was demonstrated within one year of separation from
service.  Thus, the Board concludes that the veteran is also 
not entitled to a grant of service connection for a left foot 
disability on a presumptive basis.

In conclusion, although the veteran asserts that his current 
left foot disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current left foot disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left foot disability.





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for headaches, and 
the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a sleep 
disorder (formerly characterized as blackouts), and the 
appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for right ear 
hearing loss disability, and the appeal is denied.

Entitlement to service connection for a left foot disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


